Citation Nr: 0913149	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-26 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for left (minor) trapezius 
strain with costochondritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1969, and from January 1971 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The credible and competent evidence does not show objective 
evidence of ankylosis of the Veteran's left shoulder joint, 
limitation of arm motion to 25 degrees from side, fibrous 
union of the humerus, or any objective findings of impairment 
of the muscles of respiration of the thoracic muscle group.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for left 
(minor) trapezius strain with costochondritis have not been 
met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.7, 4.20, 4.27, 4.40, 4.45 4,71a, DC's 
5003, 5201-5203, 5279; 38 C.F.R. § 4.73, DC 5321 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected shoulder 
and arm disorders, including DC 5200 (scapulohumeral 
articulation, ankylosis), DC 5201 (arm, limitation of motion 
of), DC 5202 (humerus, other impairment of), and DC 5203 
(clavicle or scapula, impairment of).

The Veteran's current 20 percent rating under DC 5201 
contemplates limitation of arm motion (minor) midway between 
side and shoulder level.  This rating also contemplates 
impairment of the humerus with recurrent dislocation at the 
scapulohumeral joint with frequent episodes and guarding of 
all movements (DC 5202), or impairment of the clavicle or 
scapula by dislocation (DC 5203).

A higher 30 percent rating is warranted for favorable 
ankylosis of the scapulohumeral articulation, abduction to 60 
degrees, can reach mouth and head (DC 5200) and limitation of 
arm motion to 25 degrees from side (DC 5201).  A 40 percent 
rating is warranted for unfavorable ankylosis of the 
scapulohumeral articulation, abduction limited to 25 degrees 
from side, and impairment of the humerus with fibrous union 
(DC 5202).  

The Veteran has a compensable rating based upon limitation of 
left shoulder motion.  As such, a separate rating based upon 
arthritis with painful motion is not warranted.  38 C.F.R. 
§ 4.71a, DC's 5003, 5010.

Chondritis is an inflammation of the cartilage.  See 
Stedman's Medical Dictionary 340 (27th ed. 1999).  
Costochondritis is inflammation of one or more costal 
cartilages, characterized by local tenderness and pain of the 
anterior chest wall that may radiate.  See Stedman's, supra, 
at 418.

Costochondritis is not listed in VA's Rating Schedule.  Where 
a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, costochondritis may be rated as a 
musculoskeletal disability under 38 C.F.R. § 4.71a, or 
alternatively as a muscle disability under 38 C.F.R. § 4.73.

Costochondritis has historically been rated at times under 
the provisions of 38 C.F.R. § 4.71a, DC 5297 (removal of the 
ribs).  Since the rating criteria are predicated on the 
removal or resection of two or more ribs without 
regeneration, no compensable rating is possible under this 
DC.

The RO has rated the disability by analogy as an injury to 
Muscle Group XXI, the muscles of respiration of the thoracic 
muscle group.  38 C.F.R. § 4.73, DC 5321.  Under DC 5321, a 
noncompensable rating is assigned for a "slight" 
disability.  This level of disability is associated with no 
evidence of fascial defect, atrophy, impaired tonus, or 
impairment of function.  See 38 C.F.R. § 4.56(d)(1)(iii).

A 10 percent rating is assigned for a "moderate" level of 
disability.  This level of disability is associated with 
objective findings such as some loss of deep fascia, loss of 
muscle substance, impairment of tonus, loss of power, or a 
lowered threshold of fatigue.  See 38 C.F.R. 
§ 4.56(d)(2)(iii).

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, the provisions of 38 C.F.R. § 3.102 require that 
reasonable doubt on any issue be resolved in the veteran's 
favor by attributing all signs and symptoms of disability to 
the service-connected condition.  Mittleider v. West, 11 Vet. 
App. 181 (1998).

Historically, the Veteran's service treatment records (STRs) 
reflect that he was treated for left trapezius strain, and 
costochondritis of the 3rd and 4th ribs.  With respect to the 
costochondritis, it was noted that the Veteran did not 
demonstrate any evidence of inflammatory disease, and his 
recurrent chest pain was attributed to emotional disturbance.  

An RO rating decision in April 1976 granted service 
connection for left trapezius strain with costochondritis and 
assigned an initial noncompensable rating.

Thereafter, the record reflects the Veteran's complaints of 
chest pain which caused numbness and loss of use of his left 
arm.  VA medical records reflect assessments that the Veteran 
had many psychophysiologic complaints without any organic 
basis found, providing evidence against this claim.  
Additionally, the medical records document the Veteran's 
long-standing history of psychogenic vomiting which resulted 
in secondary complications such as anemia, hypokalemia and 
anorexia nervosa.  This, in turn, led to complications of 
peripheral neuropathy secondary to malnutrition and a 
progressive muscular weakness with involuntary spasm of the 
extremities variously diagnosed as myofascial pain, myoclonic 
activity, peripheral neuropathy and psychogenic spasticity.

In 1999 and 2000, VA clinical records noted the Veteran to 
have 2-3/5 weakness in all of his extremities.  His diagnoses 
included a somatization disorder.  A January 1999 private 
neurologist suspected the Veteran to have a significant 
functional overlay to his symptoms, providing evidence 
against this claim.  A private internal medicine consultation 
in June 1999 noted a diffusely poor motor strength in all 
extremities and bilaterally diminished grip strength.  
Notably, however, the Veteran was able to raise both arms 
above his head.  A medical cause was not found for the 
Veteran's complaint of exertional chest pain, described as a 
central pressure like sensation, relieved by rest after one 
hour.

Notably, none of the STRs or post-service medical records 
prior to the Veteran's filing for an increased rating in 
January 2006 disclosed a history of ankylosis of the left 
shoulder joint, limitation of arm motion to 25 degrees from 
side, recurrent dislocations of the left shoulder joint, or 
any objective findings of impairment of the muscles of 
respiration of the thoracic muscle group, providing more 
evidence against this claim.

However, the Veteran was treated by VA in April 2001 after a 
falling injury which resulted in fractures of the 9th and 10th 
ribs.  The Veteran had reported symptoms of tenderness over 
the right lower axillary rib cage, shortness of breath (SOB), 
and being unable to breathe deeply due to pain.  This event 
is clearly an intercurrent injury unrelated to service-
connected disability.

As noted above, the Veteran filed his claim for an increased 
rating in January 2006.  In pertinent part, a VA x-ray 
examination in September 2005 noted the presence of old left 
rib fractures.  At that time, a motor examination of the 
upper extremities showed 5/5 strength, noting poor occasional 
effort.  The Veteran was able to touch his fingers to his 
nose.  He reported an inability to breathe when lying flat.  
In December 2005, the Veteran was found to have severe, 
uncontrolled myoclonic jerks of the lower extremities which 
made it difficult for the examiner to assess the strength and 
sensation of the Veteran's lower extremities.  Among the 
findings included a psychogenic gait disorder.  On April 5, 
2006, the Veteran was noted to have periods of jerky 
movements involving the upper and lower extremities.  On 
April 8, 2006, the Veteran's involuntary movements of the 
upper extremities were described as mild in degree.

Overall, the VA clinical records contemporaneous in time to 
the filing of the claim for an increased rating provide 
evidence against this claim, failing to show ankylosis of the 
left shoulder joint, limitation of arm motion to 25 degrees 
from side, fibrous union of the humerus, or any objective 
findings of impairment of the muscles of respiration of the 
thoracic muscle group.

On April 20, 2006, the Veteran underwent VA Compensation and 
Pension (C&P) examination.  The Veteran reported a history of 
left shoulder injury in service which involved a shoulder 
dislocation and trapezius strain.  He reported chronic left 
shoulder pain thereafter, which currently hurt on a daily 
basis and worsened when rolling over it.  He described no 
particular pain in his chest wall, and denied increased 
limitations with flare-ups or repetitive motion.  He also 
denied incoordination, fatigability, change in endurance, or 
change in pain level.

On examination, the Veteran presented in an electric 
wheelchair with severe jerking motions of the legs.  A tremor 
developed in the left arm when manipulated.  There was some 
tenderness on palpation of the left trapezius muscle without 
spasm, and tenderness at the acromioclavicular (AC) joint.  
The left shoulder could flex and abduct 90 degrees with pain.  
There was no adduction, and 10 degrees of internal and 
external rotation with pain.  Overall, the upper extremity 
seemed to be spastic.  Examination of the ribcage disclosed 
no tenderness on palpation.  The examiner provided 
impressions of chronic trapezius strain, decreased range of 
motion of the left shoulder, involuntary movement disorder, 
and costochondritis not found on examination.  

Overall, the April 2006 VA C&P examination report provides 
evidence against this claim, failing to show on formal 
examination ankylosis of the left shoulder joint, limitation 
of arm motion to 25 degrees from side, fibrous union of the 
humerus, or any objective findings of impairment of the 
muscles of respiration of the thoracic muscle group.

Thereafter, a May 2006 VA clinical record included the 
Veteran's denial of chest pain.  In September 2006, the 
Veteran complained of 10/10 pain of the left shoulder and 
chest.  He reported to the clinician that he "wanted to have 
on record that he is still having these problems."  He 
described chronic episodes of sharp, transient non-exertional 
chest pain which had worsened in recent months.  He also had 
chronic left shoulder pain, worse with certain movements and 
positions.  

On examination, the Veteran complained of sharp pain before 
the chest wall was even palpated, and severe pain with light 
touch which limited further examination.  The left shoulder 
was painful to touch with decreased active and passive range 
of motion (ROM) in all directions due to pain.  The diagnoses 
included chest wall pain and left shoulder pain.  The Veteran 
was described as having severe myoclonic activity of the 
upper and lower extremities in October 2006.

The Veteran was seen again in the VA clinical setting in 
January 2007, complaining of pneumonia symptoms and left 
shoulder pain not alleviated by taking Ibuprofen 4 times a 
day.  On examination, the Veteran was noted to be breathing 
easily.  He continued to display myoclonic jerks.  The 
diagnoses included myoclonus, osteoporosis, bronchitis, 
shoulder pain and chest wall pain.  His prescriptions 
included Vicodin, Augmentin and Guaifenex (for congestion).  

In June 2007, the Veteran reported left shoulder pain after a 
falling incident as well as chest pain (CP) "off and on" 
for the past two years.  Examination demonstrated tenderness 
to palpation (ttp) of the left AC joint and decreased range 
of motion (which was not expressed in degrees).  An 
electrocardiogram (EKG) was negative.  Impressions of 
shoulder and chest wall pain were provided.

In September 2007, the Veteran complained of losing strength 
in his left arm.  He described aching, burning, stabbing and 
throbbing pain sensations of his chest, low back and shoulder 
of 10/10 intensity.  The pain was increased by touching and 
manipulation, and affected his sleep, physical activity, 
walking and work productivity.  

Importantly, an x-ray examination of the left shoulder 
demonstrated no evidence of fracture, dislocation, arthritic 
change, decrease in range of motion or other abnormality, 
providing highly probative evidence against this claim. 

In December 2007, the Veteran complained of cough and sinus 
congestion with musculoskeletal (MS) pain to the left chest 
wall when coughing.

The Veteran denied chest pain during a March 2008 VA clinical 
consultation.  In April 2008, the Veteran again denied a 
history of chest pain, but reported that Lortab was not 
controlling his pain of the shoulder, knee and back.  
Examination disclosed moderate to severe involuntary jerking 
movement of the upper and lower extremities.  Oxycodone was 
prescribed.  

A magnetic resonance imaging (MRI) scan of the left shoulder 
in May 2008 resulted in an impression of mild degenerative 
changes at the AC joint with no evidence of rotator cuff 
tear, providing more highly probative evidence against this 
claim.  There was no finding of fibrous union of the humerus.  

The Veteran again denied a history of chest pain in July 
2008.

Overall, the VA clinical records since the April 2006 VA C&P 
examination report provide evidence against this claim, 
failing to show ankylosis of the left shoulder joint, 
limitation of arm motion to 25 degrees from side, or any 
objective findings of impairment of the muscles of 
respiration of the thoracic muscle group.  Notably, the May 
2008 MRI examination disclosed no evidence of fibrous union, 
non-union or loss of head of the humerus.

The Veteran underwent an additional VA C&P examination in 
August 2008.  The Veteran described an in-service history of 
left shoulder dislocation and chest wall bruising.  His left 
shoulder had been reduced, but he experienced continued left 
shoulder pain since that time that had never been relieved.  
He reported that, five months previous, his left shoulder had 
been placed in a sling to support the shoulder.  The sling 
helped keep weight off of his shoulder, which aggravated the 
shoulder pain.  He described daily left shoulder pain with no 
use of his left arm.  For example, he was unable to hold a 
glass of tea.  His pain was constant, and he had no flare-
ups.  He reported excess fatigue with no coordination or 
endurance.  He also described continual pain in his left 
lower chest cage since service.  The examiner noted that X-
ray examination findings of record showed no costochondritis 
and mild degenerative changes in the left AC joint.

On examination, the Veteran complained of severe left 
shoulder pain when his sling was removed.  This started an 
active tremor in the shoulder.  The Veteran complained of 
severe pain with an attempt at passive motion, and had pain 
on light touch.  The examiner was unable to perform motion 
diagnostic studies.  There was no repetitive motion.  On 
light palpation of the chest wall, the Veteran complained of 
pain on the lower lateral ribcage in the area of the 5th and 
6th ribs.  There was no repetitive motion, no flare-ups and 
no effect of incoordination, weakness, fatigue, or 
incoordination as there was no repetitive motion able to be 
evaluated.  

The examiner provided impressions of chronic strain of the 
trapezius, dislocation of the left shoulder with reduction, 
and no costochondritis found.  The examiner noted that the 
Veteran had no function of his left shoulder secondary to 
pain and involuntary tremors.  The examiner further noted 
that the Veteran was treated in service for costochondritis 
of L3-4 ribs which was considered secondary to emotional 
disturbance.

Overall, the Board finds that the August 2008 VA C&P 
examination report provides evidence against this claim, 
failing to show objective evidence on formal examination of 
ankylosis of the left shoulder joint, limitation of arm 
motion to 25 degrees from side, fibrous union of the humerus, 
or any objective findings of impairment of the muscles of 
respiration of the thoracic muscle group.

Notably, the VA examiner in August 2008 was unable to conduct 
a proper examination of the Veteran's left shoulder due to 
the Veteran's complaint of severe pain.  A historical review 
of the record discloses the only abnormality of the left 
shoulder found has been mild degenerative changes of the AC 
joint.  At no time prior to the August 2008 VA C&P 
examination has the Veteran been found to have no functional 
use of his left arm.  In fact, the VA clinical records do not 
disclose that a left arm sling was prescribed by a physician 
as claimed by the Veteran.  On the other hand, the Veteran 
has a severe myoclonic disorder involving all of his 
extremities which has been previously been noted by VA 
clinicians as precluding proper examination.  

Additionally, the Board must necessarily rely on the veracity 
of the Veteran's reports of pain in order to validate that he 
is currently incapable of using his left shoulder and arm to 
such an extent as to prevent proper examination.  Upon review 
of a record spanning more than 35 years, the Board must find 
that the evidence of record overwhelmingly establishes that 
the Veteran is an unreliable and non-credible historian 
regarding this critical issue. 

On his recent VA examinations, the Veteran alleged a left 
shoulder dislocation in service requiring a reduction.  This 
is not true.  The Veteran was simply treated for a left 
trapezius strain.  He also alleged that his costochondritis 
stemmed from a bruising injury to the chest.  This is also 
not true.  The Veteran was treated for recurrent chest pain 
attributable to emotional disturbance, and not physical 
injury.  In fact, the Veteran self-described his chest pain 
as "cardiac arthritis" in service.

Throughout the treatment records, military, private and VA 
physicians have noted the Veteran to have a significant 
functional overlay to his symptoms in general due to a 
somatization disorder.  For example, in service, the Veteran 
was described by his spouse as a "chronic manipulating 
malingerer who use[d] his various nebulous symptoms to obtain 
his own way on every occasion."  A medical examiner 
described the Veteran as a "highly neurotic, hypochondriacal 
man who uses his symptoms to gain sympathy and get other 
people to take him seriously."  Post-service, the Veteran 
has been described as manifesting functional overlay, 
psychophysiologic complaints, somatization disorder, and even 
a psychogenic gait disorder.  All of these reports, in 
combination, outweigh the Veteran's statements regarding 
severe pain caused by his service connected disability. 

Furthermore, the Veteran has convinced his treating VA 
physicians that he manifests PTSD with psychogenic vomiting 
related to an incident where he was shot.  He has variously 
claimed being sent to Vietnam on an undocumented "top 
secret" mission based upon his expertise in the "medical 
field," and asserted that one of his treating VA physicians 
recognized serving with him overseas in Vietnam.  This 
allegation is patently false, as his medical and personnel 
records affirmatively show that he was stationed in Germany 
for the time period in question, and his allegation of 
service as a medical assistant is completely outside his 
documented military occupational specialties.

All of the above-mentioned evidence serves to totally 
undermine the Veteran's credibility before the Board.  As 
such, the Board finds no credibility with regard to the 
Veteran's descriptions concerning the extent, severity, 
duration and functional limitations caused by his service-
connected left trapezius strain and costochondritis.  Simply 
stated, the Veteran's subjective complaints and statements 
are not believable and the objective evidence is found to 
provide evidence against his claim.   

In sum, VA C&P examination reports and treatment records fail 
to show objective evidence of ankylosis of the Veteran's left 
shoulder joint, limitation of arm motion to 25 degrees from 
side, fibrous union of the humerus, or any objective findings 
of impairment of the muscles of respiration of the thoracic 
muscle group.  The Veteran's descriptions of symptoms and 
disability are not found credible.  As such, the 
preponderance of the evidence is against a rating greater 
than 20 percent for left trapezius strain, or a separate 
compensable rating for costochondritis, for any time during 
the appeal period.  It is important for the Veteran to 
understand that these facts place into question the current 
evaluation, let alone a higher evaluations for this 
disability. 

The benefit of doubt rule does not apply as the preponderance 
of evidence is against claim.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).

The Board has also considered whether referral for 
extraschedular consideration is warranted in this case.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Veteran has painful left shoulder motion with limitation 
of motion which is specifically contemplated by his assigned 
rating under DC 5201.  Notably, higher schedular ratings are 
available based upon more severe symptomatology, such as 
limitation of motion, ankylosis and impairment of the 
humerus.  However, there is no objective evidence that the 
Veteran manifests such symptoms or any additional symptoms of 
the left shoulder not contemplated in the schedular criteria.  
With respect to the costochondritis, there is no objective 
evidence of a current disability.  Therefore, the rating 
schedule adequately addresses the Veteran's symptoms and the 
ratings assigned reasonably describe his level of disability.  
As such, extraschedular consideration is not warranted.

Finally, the Board finds that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied in this 
case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  
The notification content obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in June 2008.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).   
The timing deficiency with respect to this notice was cured 
with readjudication of the case in the January 2009 
supplemental statement of the case.  Mayfield, 444 F. 3d 1328 
(Fed. Cir. 2006).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  
The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
Board remanded this case for additional VA examination in May 
2008, and that examination was conducted in August 2008.  For 
the reasons expressed above, the Board finds that any further 
attempt to examine the Veteran would be futile.  Therefore, 
the Board finds that VA has satisfied its duty to assist the 
Veteran in the development of this claim.

ORDER

An increased rating for left trapezius strain with 
costochondritis is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


